t c memo united_states tax_court richard and mabel kelby petitioners v commissioner of internal revenue respondent docket no 13268-03l filed date p appealed a sec_6330 i r c determination from r’s appeals_office r filed a motion for remand to appeals and a motion for continuance of trial the court granted both of r’s motions and retained jurisdiction over the case p objected to the retention of jurisdiction by the court and requested that the notice_of_determination be vacated held the court may retain jurisdiction over the case while on remand held further we shall not invalidate the notice_of_determination william e taggart jr for petitioners rebecca duewer-grenville and paul r zamolo for respondent all section references are to the internal_revenue_code in effect for the years in issue memorandum opinion vasquez judge the controversy before us arises out of petitioners’ opposition to respondent’s motion to remand the case to the appeals_office background on date respondent issued a notice_of_federal_tax_lien filing to petitioners the lien covered unpaid income_tax for the taxable years and on date petitioners filed a form request for a collection_due_process_hearing in which they indicated that they did not believe they owed all of the assessed tax_liabilities and they wanted to file an offer_in_compromise a notice_of_determination was sent to petitioners by the appeals_office which sustained the lien on date petitioners filed a petition to the tax_court on date respondent moved that the case be remanded to the appeals_office to consider petitioners’ offer_in_compromise and allegations that petitioners do not owe a portion of the assessed tax_liabilities respondent concurrently moved for continuance of trial removal of the case from the scheduled trial session and restoration of the case to the general trial docket on date the court granted respondent’s motion for continuance and motion for remand to the appeals_office furthermore jurisdiction was retained by this division of the court in numerous subsequent pleadings petitioners objected to the retention of jurisdiction by the court and requested that the notice_of_determination be vacated petitioners however did not object to remanding the case to the appeals_office discussion the power of this court to remand a case to the appeals_office is well established for example if a taxpayer is not afforded a proper opportunity for a hearing under sec_6330 the court can remand the case to the appeals_office to hold a hearing if we believe that it is either necessary or productive 117_tc_183 lunsford ii petitioner inter alia argues that the court cannot retain jurisdiction over the case upon remanding the case to the appeals_office we have jurisdiction to determine whether we have jurisdiction at any time either before or after a final_decision is entered 71_tc_108 the jurisdiction of this court under sec_6330 is established when there is a written notice that embodies a determination to proceed with the collection of the taxes in issue and a timely filed petition 117_tc_159 lunsford i the court may retain jurisdiction over the case upon remand to the appeals_office the court’s retention of jurisdiction upon remand does not adversely affect the ability of the taxpayer to receive a fair sec_6330 hearing the court may include instructions and explain the purpose of a remand to the appeals_office see eg 121_tc_8 cooley v commissioner tcmemo_2004_49 upon remand the appeals_office may further consider the taxpayer’s arguments see sec_6330 lunsford ii supra pincite petitioner also argues that the notice_of_determination should be vacated we interpret petitioners’ argument that the notice should be vacated as a request to invalidate the notice whether petitioner had an appropriate hearing opportunity or whether the hearing was conducted properly or whether the hearing was fair or whether it was held by an impartial appeals officer or whether any of the other nonjurisdictional provisions of sec_6330 were properly followed will all be factors that we must take into consideration under sec_6330 in deciding such cases but none of these factors should preclude us from exercising our jurisdiction under sec_6330 in order to resolve the underlying dispute in a fair and expeditious manner lunsford i supra pincite in this case the notice_of_determination embodies a determination to proceed with the collection of the taxes in issue and the petition was timely accordingly we shall not invalidate the notice_of_determination in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
